

SECURITIES PURCHASE AGREEMENT


 
This Securities Purchase Agreement (this “Agreement”) is dated as of April ___,
2008 among Smart Energy Solutions, Inc., a Nevada corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, a “Purchaser”
and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:


ARTICLE I
PURCHASE AND SALE


1.1 Subscription.  The Purchaser, intending to be legally bound, hereby
irrevocably subscribes for and agrees to purchase the number of shares of Common
Stock (hereafter defined) and Warrants set forth on the signature page hereof in
a transaction exempt from the registration requirements of the Securities Act.
The Purchaser understands that the shares of Common Stock and Warrants are being
sold in connection with an offering (the “Offering”) by the Company of
$4,000,000 (the “Offering Amount”).


The Offering shall consist of the following:



 
(1)
Common Stock (a “Purchased Share”); and




 
(2)
one common stock purchase warrant for each four (4) Purchased Shares, as further
described in the Warrant Agreement attached hereto as Exhibit A, each Warrant
entitling the Purchaser to purchase one share of common stock at a price per
share equal to one hundred percent (100%) of the Purchase Price of the Common
Stock sold in the Offering, expiring five years after the issue date thereof (a
“Warrant”).



For purposes of this Agreement, (i) “Common Stock” means the common stock of the
Company; (ii) “Securities” means the Purchased Shares, the Warrant and the
Warrant Shares; and (iii) “Warrant Share” means a share of Common Stock issuable
upon exercise of a Warrant.



--------------------------------------------------------------------------------


1.2 Purchase of Common Stock. The Purchaser understands and acknowledges that
the purchase price (the “Purchase Price”) to be remitted to the Company in
exchange for the shares of Common Stock shall be calculated as a forty percent
(40%) discount to the average closing price of the Common Stock as quoted on the
over-the-counter market under the symbol “SMGY” fifteen (15) consecutive trading
days prior to the closing. The Company shall deliver the Purchased Shares and
the Warrants to the Purchaser promptly after the acceptance of this Agreement by
the Company as provided in Section 2.1 below. 


ARTICLE II
ESCROW; CLOSING


2.1 Escrow. The Purchaser agrees that prior to receipt and acceptance of the
Offering Amount, the Purchase Price will be deposited in an escrow account with
Capital One Bank, 24-02A Fairlawn Avenue, Fair Lawn, NJ 07410 (the “Escrow
Agent”). In the event that the Offering Amount is not received prior to April
30, 2008, unless the Company and Placement Agent mutually agree to extend the
Offering up and through May 31, 2008, the termination date of this Offering,
this Agreement and any other agreements entered into between the Purchaser and
the Company shall thereafter have no force and effect and the Company will cause
the return of the deposited Purchase Price to the Purchaser without interest. If
the amount of accepted subscription funds held in escrow equals or exceeds the
Offering Amount prior to such date, the initial closing of this Offering may
occur and pursuant to the terms of the Escrow Agreement, which is attached
hereto as Exhibit B, the Company shall instruct the Escrow Agent to release all
the accepted Purchase Prices in escrow to the Company. Subsequently, prior to
the termination of the Offering, any further accepted Purchase Prices up to the
Offering Amount received by the Escrow Agent will be released by a similar
instruction in one or a number of subsequent closings, including a closing at
the effective time of the termination of this Offering.


If the Company accepts all or a portion of the Purchaser’s subscription, the
Purchaser agrees that at such time this Agreement shall become effective with
respect to the Company and the Purchaser, and the Company will promptly deliver
to the Purchaser an executed copy of this Agreement, a stock certificate
representing the Purchased Shares and a Warrant.


2.2 Payment. Payment for the Common Stock purchased hereunder can be made by (1)
a personal check, cashier’s check or money order, or (2) electronic fund
transfer (bank wire).


If submitting payment by a personal check, cashier’s check or money order,
payment shall be made payable to "Capital One Bank as Escrow Agent for Smart
Energy Solutions, Inc.".


-2-

--------------------------------------------------------------------------------




If submitting payment by electronic fund transfer (bank wire), payment shall be
made to the Escrow Agent as follows:


Capital One Bank
24-02A Fairlawn Avenue
Fair Lawn, NJ 07410
Fax: (201) 794-9015
Phone: (201) 794-7220


ABA: 021407912
SWIFT: NFBKUS33
ACH:  021407912 7057055574
Master Escrow Account: 7057055574
Account name: Capital One Bank as Escrow Agent for Smart Energy Solutions, Inc.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER


3.1 Representations and Warranties of Purchaser.


The Purchaser hereby acknowledges, represents and warrants to, and agrees with,
the Company and its affiliates as follows:


(a) Investment Intent. The Purchaser is acquiring the Securities for his own
account as principal, not as a nominee or agent, for investment purposes only,
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in such Securities or any portion thereof. Further, the
Purchaser does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to the Purchased Shares and Warrants for which the
Purchaser is subscribing or any part of the Securities.


(b) Authority. The Purchaser has full power and authority to enter into this
Agreement, the execution and delivery of this Agreement has been duly
authorized, and this Agreement constitutes a valid and legally binding
obligation of the Purchaser.


(c) No General Solicitation. The Purchaser is not subscribing for the Purchased
Shares and Warrants as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or any solicitation of a
subscription by a person previously not known to the Purchaser in connection
with investment securities generally.


(d) No Obligation to Register Shares. The Purchaser understands that, except as
set forth in the Registration Rights Agreement which is attached hereto as
Exhibit C, the Company is under no obligation to register the Securities under
the Securities Act, or to assist the Purchaser in complying with the Securities
Act or the securities laws of any state of the United States or of any foreign
jurisdiction.


-3-

--------------------------------------------------------------------------------


(e) Investment Experience. The Purchaser is (i) experienced in making
investments of the kind described in this Agreement and the related documents,
(ii) able, by reason of the business and financial experience of its officers
(if an entity) and professional advisors (who are not affiliated with or
compensated in any way by the Company or any of its affiliates or selling
agents), to protect its own interests in connection with the transactions
described in this Agreement, and the related documents, and (iii) able to afford
the entire loss of its investment in the Securities.


(f) Exemption from Registration. The Purchaser acknowledges his understanding
that the offering and sale of the Securities is intended to be exempt from
registration under the Securities Act. In furtherance thereof, in addition to
the other representations and warranties of the Purchaser made herein, the
Purchaser further represents and warrants to and agrees with the Company and its
affiliates as follows:



 
(i)
The Purchaser realizes that the basis for the exemption may not be present if,
notwithstanding such representations, the Purchaser has in mind merely acquiring
the Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Purchaser does not have any
such intention;




 
(ii)
The Purchaser has the financial ability to bear the economic risk of his
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to his investment in
the Company;




 
(iii)
The Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Securities; and




 
(iv)
The Purchaser has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the
offering of the Securities, the Company and all other information to the extent
the Company possesses such information or can acquire it without unreasonable
effort or expense.



(g) Economic Considerations. The Purchaser is not relying on the Company, or its
affiliates or agents or any placement agent with respect to economic
considerations involved in this investment. The Purchaser has relied solely on
its own advisors.


-4-

--------------------------------------------------------------------------------


(h) No Other Company Representations. No representations or warranties have been
made to the Purchaser by the Company, or any officer, employee, agent, affiliate
or subsidiary of the Company, other than the representations of the Company
contained herein, and in subscribing for the Securities the Purchaser is not
relying upon any representations other than those contained herein.


(i)  Resales; Legend. Any resale of the Securities shall only be made in
compliance with exemptions from registration afforded by the Securities Act and
the rules and regulations promulgated thereunder. The Purchaser will not offer
to sell or sell the Securities in any jurisdiction unless the Purchaser obtains
all required consents, if any. Certificates evidencing the Securities may bear
the following legend, including without limitation, any legend required by the
laws of the jurisdiction in which the Purchaser resides, and any legend required
by any applicable law, including without limitation, any legend that will be
useful to aid compliance with Regulation D or other regulations adopted by the
Securities and Exchange Commission (the “SEC”) under the Securities Act:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO ANY VALID
EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”


(j) Applicability of Exemption. The Purchaser understands that the Securities
are being offered and sold to him in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation D promulgated under the Securities Act and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Purchaser to acquire the Securities.


(k) Accredited Investor. The Purchaser is an “accredited investor” as that term
is defined in Rule 501 of the General Rules and Regulations under the Securities
Act by reason of Rule 501(a)(3).


(l) Potential Loss of Investment. The Purchaser understands that an investment
in the Securities is a speculative investment which involves a high degree of
risk and the potential loss of his entire investment.


(m) Investment Commitment. The Purchaser's overall commitment to investments
which are not readily marketable is not disproportionate to the Purchaser's net
worth, and an investment in the Securities will not cause such overall
commitment to become excessive.


-5-

--------------------------------------------------------------------------------


(n) Receipt of Information. The Purchaser has received all documents, records,
books and other information pertaining to the Purchaser’s investment in the
Company that has been requested by the Purchaser. The Purchaser has reviewed all
reports and other documents filed by the Company with the SEC (the “SEC
Documents”), including without limitation, the risk factors disclosed in the SEC
Documents.


(o) Investor Questionnaire. The Purchaser represents and warrants to the Company
that all information that the Purchaser has provided to the Company, including,
without limitation, the information in the Investor Questionnaire provided to
the Company (the “Investor Questionnaire”), is correct and complete as of the
date hereof.


(p) No Reliance. Other than as set forth herein, the Purchaser is not relying
upon any other information, representation or warranty by the Company or any
officer, director, stockholder, agent or representative of the Company or any
placement agent in determining to invest in the Securities. The Purchaser has
consulted, to the extent deemed appropriate by the Purchaser, with the
Purchaser’s own advisers as to the financial, tax, legal and related matters
concerning an investment in the Securities and on that basis believes that his
investment in the Securities is suitable and appropriate for the Purchaser.


(q) No Governmental Review. The Purchaser is aware that no federal or state
agency has (i) made any finding or determination as to the fairness of this
investment, (ii) made any recommendation or endorsement of the Securities or the
Company, or (iii) guaranteed or insured any investment in the Securities or any
investment made by the Company.


(r) Price of Securities. The Purchaser understands that the price of the
Securities offered hereby bear no relation to the assets, book value or net
worth of the Company and were determined arbitrarily by the Company. The
Purchaser further understands that there is a substantial risk of further
dilution on the Purchaser’s investment in the Company.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


4.1  Representations and Warranties of the Company.


The Company represents and warrants to the Purchaser as follows:


(a)  Organization of the Company. The Company is a corporation duly organized
and validly existing and in good standing under the laws of the State of Nevada.


-6-

--------------------------------------------------------------------------------


(b) Authority. (i) The Company has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement and to issue the
shares of Common Stock, the Warrants and the Warrant Shares; (ii) the execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required; and (iii) this
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors' rights and remedies or by other
equitable principles of general application.


(c) Exemption from Registration; Valid Issuances. The sale and issuance of the
Securities, in accordance with the terms and on the basis of the representations
and warranties of the Purchaser set forth herein, may and shall be properly
issued by the Company to the Purchaser. When issued and paid for as herein
provided, the Securities shall be duly and validly issued, fully paid, and
nonassessable. Neither the sales of the Securities pursuant to, nor the
Company's performance of its obligations under, this Agreement shall (i) result
in the creation or imposition of any liens, charges, claims or other
encumbrances upon the Securities or any of the assets of the Company, or (ii)
entitle the other holders of the Common Stock of the Company to preemptive or
other rights to subscribe to or acquire the Common Stock or other securities of
the Company. The Securities shall not subject the Purchaser to personal
liability by reason of the ownership thereof.


(d) No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates nor any person acting on its or
their behalf has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to the Securities.


(e) SEC Documents. To the best of Company's knowledge, the Company has not
provided to the Purchaser any information that, according to applicable law,
rule or regulation, should have been disclosed publicly prior to the date hereof
by the Company, but which has not been so disclosed. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act or the Securities Exchange Act of 1934, as the case may
be, and other federal, state and local laws, rules and regulations applicable to
such SEC Documents, and none of the SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).


-7-

--------------------------------------------------------------------------------


ARTICLE V
MISCELLANEOUS


5.1  Indemnity. The Purchaser agrees to indemnify and hold harmless the Company,
its officers and directors, employees and its affiliates and their respective
successors and assigns and each other person, if any, who controls any thereof,
against any loss, liability, claim, damage and expense whatsoever (including,
but not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any false
representation or warranty or breach or failure by the Purchaser to comply with
any covenant or agreement made by the Purchaser herein or in any other document
furnished by the Purchaser in connection with this transaction.


5.2 Modification. Neither this Agreement nor any provision hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the Company.


5.3 Notices. Any notice, demand or other communication which a party hereto may
be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as indicated on the signature page hereof, or (b) delivered
personally at such address.


5.4 Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


5.5 Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns. If the Purchaser
is more than one person, the obligation of the Purchaser shall be joint and
several and the agreements, representations, warranties and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
person and his heirs, executors, administrators and successors.


-8-

--------------------------------------------------------------------------------


5.6 Entire Agreement. This Agreement and the documents referenced herein contain
the entire agreement of the parties and there are no representations, covenants
or other agreements except as stated or referred to herein and therein.


5.7 Assignability. This Agreement is not transferable or assignable by the
Purchaser, and any such attempted assignment shall be null and void and of no
force or effect.


5.8 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.


5.9 Pronouns. The use herein of the masculine pronouns "him" or "his" or similar
terms shall be deemed to include the feminine and neuter genders as well and the
use herein of the singular pronoun shall be deemed to include the plural as
well.
 




[Remainder of Page Intentionally Omitted; Signature Pages to Follow]


-9-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Purchaser has executed this Securities Purchase
Agreement on the   day of ________, 2008.


Amount of Investment:


$_____________________




INDIVIDUAL INVESTOR:




______________________
Name:


Address:




Social Security Number: ___________






PARTNERSHIP, CORPORATION, TRUST,
CUSTODIAL ACCOUNT, OTHER INVESTOR


___________________________
(Print Name of Entity)
 




By: __________________
Name:
Title:
Address:


Taxpayer Identification Number:_____________
 
-10-

--------------------------------------------------------------------------------


ACCEPTANCE OF SUBSCRIPTION


(to be filed out only by the Company)


The Company hereby accepts the above application for subscription for Common
Stock and Warrants on behalf of the Company.




SMART ENERGY SOLUTIONS, INC.





Dated: ____________ ___, 2008
By: ______________________________
Name:
Title:



-11-

--------------------------------------------------------------------------------



 
SMART ENERGY SOLUTIONS, INC.


INVESTOR QUESTIONNAIRE


A.
General Information
       
1.
Print Full Name of Investor:
Individual:
   
____________________________________
   
First, Middle, Last
         
Partnership, Corporation, Trust, Custodial Account, Other:
         
____________________________________
   
Name of Entity
     
2.
Address for Notices:
____________________________________
   
____________________________________
   
____________________________________
     
3.
Name of Primary Contact Person:
Title:
____________________________________
     
4.
Telephone Number:
____________________________________
     
5.
E-Mail Address:
____________________________________
     
6.
Facsimile Number:
____________________________________
 
7.
 
Permanent Address:
(if different from Address for Notices above)
 
____________________________________

 
 
-12-

--------------------------------------------------------------------------------




8.
Authorized Signatory:
Title:
____________________________________
____________________________________
 
Telephone Number:
____________________________________
 
Facsimile Number:
____________________________________
9.
 
U.S. Investors Only:
 
U.S. Taxpayer Identification or Social
Security Number:
 
 
 
____________________________________





B. Accredited Investor Status


The Investor represents and warrants that the Investor is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”), and has checked the box or boxes
below which are next to the categories under which the Investor qualifies as an
accredited investor:
 


FOR INDIVIDUALS:
 
o
A natural person with individual net worth (or joint net worth with spouse) in
excess of $1 million. For purposes of this item, “net worth” means the excess of
total assets at fair market value, including home, home furnishings and
automobiles (and including property owned by a spouse), over total liabilities.
   
o
A natural person with individual income (without including any income of the
Investor’s spouse) in excess of $200,000, or joint income with spouse of
$300,000, in each of the two most recent years and who reasonably expects to
reach the same income level in the current year.

 
-13-

--------------------------------------------------------------------------------



     
FOR ENTITIES:
   
o
A bank as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity.
   
o
An insurance company as defined in Section 2(13) of the Securities Act.
   
o
A broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934.
   
o
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”).
   
o
A business development company as defined in Section 2(a)(48) of the Investment
Company Act.
   
o
A small business investment company licensed by the Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.
   
o
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.
   
o
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the shares of Common Stock, with total
assets in excess of $5 million.
   
o
A trust with total assets in excess of $5 million not formed for the specific
purpose of acquiring the shares of Common Stock, whose purchase is directed by a
person with such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the Company
and the purchase of the shares of Common Stock.
   
o
An employee benefit plan within the meaning of ERISA if the decision to invest
in the shares of Common Stock is made by a plan fiduciary, as defined in Section
3(21) of ERISA, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5 million or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.
   
o
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if the plan has total assets in excess of $5 million.

   
o
An entity, including a grantor trust, in which all of the equity owners are
accredited investors as determined under any of the foregoing paragraphs (for
this purpose, a beneficiary of a trust is not an equity owner, but the grantor
of a grantor trust is an equity owner).



-14-

--------------------------------------------------------------------------------


 
C.  Supplemental Data for Entities


1. If the Investor is not a natural person, furnish the following supplemental
data (natural persons may skip this Section C of the Investor Questionnaire):


Legal form of entity (trust, corporation, partnership, etc.):
_________________________
 


Jurisdiction of organization: ________________________________________________


2.  Was the Investor organized for the specific purpose of acquiring the shares
of Common Stock?


o Yes
o No



3.  Are shareholders, partners or other holders of equity or beneficial interest
in the Investor able to decide individually whether to participate, or the
extent of their participation, in the Investor’s investment in the Company
(i.e., can shareholders, partners or other holders of equity or beneficial
interest in the Investor determine whether their capital will form part of the
capital invested by the Investor in the Company)?


o Yes
o No



4(a).  Please indicate whether or not the Investor is, or is acting on behalf
of, (i) an employee benefit plan within the meaning of Section 3(3) of ERISA,
whether or not such plan is subject to ERISA, or (ii) an entity which is deemed
to hold the assets of any such employee benefit plan pursuant to 29 C.F.R. §
2510.3-101. For example, a plan which is maintained by a foreign corporation,
governmental entity or church, a Keogh plan covering no common-law employees and
an individual retirement account are employee benefit plans within the meaning
of Section 3(3) of ERISA but generally are not subject to ERISA (collectively,
“Non-ERISA Plans”). In general, a foreign or US entity which is not an operating
company and which is not publicly traded or registered as an investment company
under the Investment Company Act of 1940, as amended, and in which 25% or more
of the value of any class of equity interest is held by employee pension or
welfare plans (including an entity which is deemed to hold the assets of any
such plan), would be deemed to hold the assets of one or more employee benefit
plans pursuant to 29 C.F.R. § 2510.3-101. However, if only Non-ERISA Plans were
invested in such an entity, the entity generally would not be subject to ERISA.
For purposes of determining whether this 25% threshold has been met or exceeded,
the value of any equity interest held by a person (other than such a plan or
entity) who has discretionary authority or control with respect to the assets of
the entity, or any person who provides investment advice for a fee (direct or
indirect) with respect to such assets, or any affiliate of such a person, is
disregarded.


o Yes
o No



-15-

--------------------------------------------------------------------------------




4(b).  If the Investor is, or is acting on behalf of, such an employee benefit
plan, or is an entity deemed to hold the assets of any such plan or plans,
please indicate whether or not the Investor is subject to ERISA.


o Yes
o No



4(c.) If the Investor answered “Yes” to question 4.(b) and the Investor is
investing the assets of an insurance company general account, please indicate
what percentage of the Investor’s assets the purchase of the shares of Common
Stock is subject to ERISA. ___________%.


5.  Does the amount of the Investor’s subscription for the shares of Common
Stock in the Company exceed 40% of the total assets (on a consolidated basis
with its subsidiaries) of the Investor?


o Yes
o No



6(a). Is the Investor a private investment company which is not registered under
the Investment Company Act, in reliance on Section 3(c)(1) or Section 3(c)(7)
thereof?


o Yes
o No



6(b).  If the question above was answered “Yes,” was the Investor formed prior
to April 30, 1996?


o Yes
o No



7(a).  Is the Investor a grantor trust, a partnership or an S-Corporation for US
federal income tax purposes?


o Yes
o No



7(b).  If the question above was answered “Yes,” please indicate whether or not:


(i) more than 50 percent of the value of the ownership interest of any
beneficial owner in the Investor is (or may at any time during the term of the
Company be) attributable to the Investor’s (direct or indirect) interest in the
Company; or


o Yes
o No



-16-

--------------------------------------------------------------------------------


(ii) it is a principal purpose of the Investor’s participation in the Company to
permit the Partnership to satisfy the 100 partner limitation contained in US
Treasury Regulation Section 1.7704-1(h)(3).


o Yes
o No



8. If the Investor’s tax year ends on a date other than December 31, please
indicate such date below:

     
(Date)





D.  Related Parties


1. To the best of the Investor’s knowledge, does the Investor control, or is the
Investor controlled by or under common control with, any other investor in the
Company?


o Yes
o No



If the answer above was answered “Yes”, please identify such related investor(s)
below.


Name(s) of related investor(s): _______________________________-


2. Will any other person or persons have a beneficial interest in the shares of
Common Stock to be acquired hereunder (other than as a shareholder, partner, or
other beneficial owner of equity interest in the Investor)?


o Yes
o No

 
The Investor understands that the foregoing information will be relied upon by
the Company for the purpose of determining the eligibility of the Investor to
purchase the shares of Common Stock. The Investor agrees to notify the Company
immediately if any representation or warranty contained in this Subscription
Agreement, including this Investor Questionnaire, becomes untrue at any time.
The Investor agrees to provide, if requested, any additional information that
may reasonably be required to substantiate the Investor’s status as an
accredited investor or to otherwise determine the eligibility of the Investor to
purchase the shares of Common Stock. The Investor agrees to indemnify and hold
harmless the Company and each officer, director, shareholder, agent and
representative of the Company and their respective affiliates and successors and
assigns from and against any loss, damage or liability due to or arising out of
a breach of any representation, warranty or agreement of the Investor contained
herein.


-17-

--------------------------------------------------------------------------------







 
INDIVIDUAL:
     
____________________________________
 
(Signature)
     
____________________________________
 
(Print Name)
     
PARTNERSHIP, CORPORATION, TRUST, CUSTODIAL ACCOUNT, OTHER:
     
___________________________________
 
(Name of Entity)
     
By: ________________________________
 
(Signature)
     
________________________________
 
(Print Name and Title)



-18-

--------------------------------------------------------------------------------


 
Annex 1
 
DEFINITION OF “INVESTMENTS”


The term “investments” means:


Securities, other than securities of an issuer that controls, is controlled by,
or is under common control with, the Investor that owns such securities, unless
the issuer of such securities is:


An investment company or a company that would be an investment company but for
the exclusions or exemptions provided by the Investment Company Act, or a
commodity pool; or


a Public Company (as defined below);


A company with shareholders’ equity of not less than $50 million ?? (determined
in accordance with generally accepted accounting principles) as reflected on the
company’s most recent financial statements, provided that such financial
statements present the information as of a date within 16 months preceding the
date on which the Investor acquires shares of Common Stock;


Real estate held for investment purposes;


Commodity Shares (as defined below) held for investment purposes;


Physical Commodities (as defined below) held for investment purposes;


To the extent not securities, Financial Contracts (as defined below) entered
into for investment purposes;


In the case of an Investor that is a company that would be an investment company
but for the exclusions provided by Section 3(c)(1) or 3(c)(7) of the Investment
Company Act, or a commodity pool, any amounts payable to such Investor pursuant
to a firm agreement or similar binding commitment pursuant to which a person has
agreed to acquire an interest in, or make capital contributions to, the Investor
upon the demand of the Investor; and


Cash and cash equivalents held for investment purposes.


Real Estate that is used by the owner or a Related Person (as defined below) of
the owner for personal purposes, or as a place of business, or in connection
with the conduct of the trade or business of such owner or a Related Person of
the owner, will NOT be considered Real Estate held for investment purposes,
provided that real estate owned by an Investor who is engaged primarily in the
business of investing, trading or developing real estate in connection with such
business may be deemed to be held for investment purposes. However, residential
real estate will not be deemed to be used for personal purposes if deductions
with respect to such real estate are not disallowed by section 280A of the
Internal Revenue Code of 1986, as amended.


A Commodity Interest or Physical Commodity owned, or a Financial Contract
entered into, by the Investor who is engaged primarily in the business of
investing, reinvesting, or trading in Commodity Shares, Physical Commodities or
Financial Contracts in connection with such business may be deemed to be held
for investment purposes.



--------------------------------------------------------------------------------


“Commodity Shares” means commodity futures contracts, options on commodity
futures contracts, and options on physical commodities traded on or subject to
the rules of:


Any contract market designated for trading such transactions under the Commodity
Exchange Act and the rules thereunder; or


Any board of trade or exchange outside the United States, as contemplated in
Part 30 of the rules under the Commodity Exchange Act.


“Public Company” means a company that:


files reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended; or


has a class of securities that are listed on a Designated Offshore Securities
Market, as defined by Regulation S of the Securities Act.


“Financial Contract” means any arrangement that:


takes the form of an individually negotiated contract, agreement, or option to
buy, sell, lend, swap, or repurchase, or other similar individually negotiated
transaction commonly entered into by participants in the financial markets;


is in respect of securities, commodities, currencies, interest or other rates,
other measures of value, or any other financial or economic interest similar in
purpose or function to any of the foregoing; and


is entered into in response to a request from a counter party for a quotation,
or is otherwise entered into and structured to accommodate the objectives of the
counterparty to such arrangement.


“Physical Commodities” means any physical commodity with respect to which a
Commodity Interest is traded on a market specified in the definition of
Commodity Shares above.


“Related Person” means a person who is related to the Investor as a sibling,
spouse or former spouse, or is a direct lineal descendant or ancestor by birth
or adoption of the Investor, or is a spouse of such descendant or ancestor,
provided that, in the case of a Family Company, a Related Person includes any
owner of the Family Company and any person who is a Related Person of such an
owner. “Family Company” means a company that is owned directly or indirectly by
or for two or more natural persons who are related as siblings or spouse
(including former spouses), or direct lineal descendants by birth or adoption,
spouses of such persons, the estates of such persons, or foundations, charitable
organizations or trusts established for the benefit of such persons.


For purposes of determining the amount of investments owned by a company, there
may be included investments owned by majority-owned subsidiaries of the company
and investments owned by a company (“Parent Company”) of which the company is a
majority-owned subsidiary, or by a majority-owned subsidiary of the company and
other majority-owned subsidiaries of the Parent Company.


In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investment held jointly
with such person’s spouse, or investments in which such person shares with such
person’s spouse a community property or similar shared ownership interest. In
determining whether spouses who are making a joint investment in the Partnership
are qualified purchasers, there may be included in the amount of each spouse’s
investments any investments owned by the other spouse (whether or not such
investments are held jointly). There shall be deducted from the amount of any
such investments any amounts specified by paragraph 2(a) of Annex 2 incurred by
such spouse.


In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investments held in an
individual retirement account or similar account the investments of which are
directed by and held for the benefit of such person.
 
-ii-

--------------------------------------------------------------------------------



Annex 2
 
VALUATIONS OF INVESTMENTS


The general rule for determining the value of investments in order to ascertain
whether a person is a qualified purchaser is that the value of the aggregate
amount of investments owned and invested on a discretionary basis by such person
shall be their fair market value on the most recent practicable date or their
cost. This general rule is subject to the following provisos:


In the case of Commodity Shares, the amount of investments shall be the value of
the initial margin or option premium deposited in connection with such Commodity
Shares; and


In each case, there shall be deducted from the amount of investments owned by
such person the following amounts:


The amount of any outstanding indebtedness incurred to acquire the investments
owned by such person.


A Family Company, in addition to the amounts specified in paragraph (a) above,
shall have deducted from the value of such Family Company’s investments any
outstanding indebtedness incurred by an owner of the Family Company to acquire
such investments.



--------------------------------------------------------------------------------

